Mr. Justice Harris delivered the opinion of the court. Abstract of the Decision. Sales, § 436*—when seller entitled to possession as against chattel mortgagee. Where a corporation sold a piano stool and scarf to certain individuals and received their obligation to pay therefor in instalments and on default in payment the seller returned to the purchasers their obligation and took possession of the property after the purchasers gave a third party a chattel mortgage but before it was recorded, held in replevin by the seller against the mortgagee, who had possession of the property, that a verdict and judgment for the plaintiff was proper for the reason that neither the plaintiff nor the defendant at the time plaintiff took possession of the property had a lien thereon which was valid against other lien holders and that the defendant was not in a position to complain.